 



EXECUTION COPY
Exhibit 10.1
IOWA TELECOMMUNICATIONS SERVICES, INC.
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made and entered into this 3rd day of August, 2005, by
and between IOWA TELECOMMUNICATIONS SERVICES, INC., an Iowa corporation (the
“Company”) and ALAN L. WELLS, an Iowa resident (“Executive”).
WITNESSETH:
     WHEREAS, the Company is engaged in providing telecommunications services to
residential and business customers; and
     WHEREAS, Executive has been employed as President and CEO of the Company
pursuant to an Employment Agreement dated September 27, 1999, as amended
January 1, 2000, June 29, 2000 and November 5, 2004 (the “Existing Agreement”);
and
     WHEREAS, Section 19 of the Existing Agreement provides that the Company and
Executive shall carry out good faith negotiations regarding the terms of a new
agreement to replace the Existing Agreement.
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
Executive and the Company agree as follows:
     1. Employment. The Company hereby employs Executive and Executive hereby
accepts employment for a term commencing on the date hereof (the “Effective
Date”), and ending December 31, 2010, at which time this Agreement shall be
automatically extended for successive terms of one year each unless terminated
effective at the end of the then current term by either party upon at least one
hundred twenty (120) days advance written notice to the other party prior to the
end of the then current term (as so extended, the “Term”); provided, however,
that either Executive or the Company may terminate the employment of Executive
during the Term in accordance with Section 6 and subject to the right of
Executive to receive payments and other benefits that may be due pursuant to
Section 8. This Agreement shall supersede and replace the Existing Agreement as
of the Effective Date.
     2. Duties. Executive shall serve as President and Chief Executive Officer
of the Company and shall have ultimate responsibility to the Company’s Board of
Directors (the “Board of Directors”) for the strategic position of the Company
in the telecommunications industry. Executive agrees to devote his full time and
best efforts to the Company’s business and affairs and to the performance of the
following services and such other services as may be assigned to him from time
to time by the Board of Directors:

  (a)   provide direction, oversight and general management to the staff of the
Company and the Company’s subsidiaries;

1



--------------------------------------------------------------------------------



 



  (b)   assist the Board of Directors in development of the Company’s strategic
planning through evaluation of opportunities, analysis of operational
methodologies and competitive analysis;     (c)   identify, research and
quantify new products and services which will assist in expanding the Company’s
strategic position;     (d)   communicate regularly and effectively to the Board
of Directors regarding the Company’s economic, operational and strategic
position in the telecommunications industry;     (e)   the Executive shall fully
comply with all applicable laws, rules and regulations, the failure to fully
comply with which could reasonably be expected to have a material adverse effect
upon the Company; and     (e)   perform such other duties as may be assigned by
the Board of Directors which are consistent with the position of President/CEO.

Notwithstanding the above, Executive shall be free to devote reasonable time and
attention to personal, public and charitable affairs so long as such activities
do not interfere with his full-time employment hereunder and which do not
violate any other provision of this Agreement. Executive, at all times during
his employment with the Company, shall comply with the Company’s reasonable
standards, regulations and policies as determined or set forth by the Board of
Directors from time to time and as applicable and communicated to all employees
and/or executive employees of the Company.
     3. Compensation. As compensation for all services rendered under this
Agreement, Executive shall be paid the following:

  (a)   Base Salary. Executive shall receive an annual base salary of not less
than $350,000, retroactively effective as of February 28, 2005, subject to
review at least annually by the Compensation Committee for possible increases
but not reductions as provided in Section 3(d) (as so adjusted, the “Base
Salary”). The Base Salary shall be payable bi-weekly or semi-monthly in
accordance with the Company’s normal payroll processes and procedures.     (b)  
Bonus. Executive shall receive an annual bonus equal to a percentage of
Executive’s Base Salary contingent upon Executive’s attainment of at least the
“threshold” level of performance goals as established by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors in its sole
and absolute discretion. The “target” bonus shall be 100% of Executive’s Base
Salary and the “maximum” bonus shall be 200% of Executive’s Base Salary (i.e. in
no event shall Executive’s bonus exceed 200% of Executive’s Base Salary).
One-half of such potential bonus shall be based on Company “Adjusted EBITDA” (as
defined below)

2



--------------------------------------------------------------------------------



 



      performance goals to be determined by the Compensation Committee on an
annual basis. If the Company’s Adjusted EBITDA is between the “threshold” and
“target” levels, the Adjusted EBITDA-based portion of Executive’s bonus shall
equal a pro-rated portion (on a straight line basis) of between 0% and 50% of
Executive’s Base Salary. If the Company’s Adjusted EBITDA is between the
“target” and “maximum” levels, the Adjusted EBITDA-based portion of Executive’s
bonus shall equal a pro-rated portion (on a straight line basis) of between 50%
and 100% of Executive’s Base Salary. The other half of such potential bonus
shall be determined by the Compensation Committee in its sole and absolute
discretion. For purposes of this Agreement, “Adjusted EBITDA” shall mean the
Company’s earnings before income taxes, depreciation and amortization, as
adjusted pursuant to the same formula used by the Company in connection with the
bonus compensation plans of the other senior executives of the Company. The
Adjusted EBITDA thresholds required to earn a bonus at each given level shall be
provided to Executive no later than the first ninety (90) days of the fiscal
year to which such formula relates, except that the thresholds for 2005 shall be
as previously provided to Executive. The bonus for any fiscal year will be
earned and accrued if Executive is employed by the Company on the last day of
such fiscal year, regardless of whether Executive’s employment terminates
thereafter for Disability, Good Reason or the Executive’s death.         Bonus
amounts in excess of 100% of Executive’s Base Salary may, in the sole and
absolute discretion of the Compensation Committee be paid in Company restricted
stock valued at then current fair market value in accordance with the Company’s
2005 Equity Incentive Plan, or other equity compensation plans which may be
adopted in the future, and vesting over three years as follows: 50% on the
second anniversary and 50% on the third anniversary of the date of grant,
subject to accelerated vesting immediately upon any of the following events:
(i) if Executive’s employment with the Company is terminated by the Company
without “Cause” (as defined in Section 6), (ii) if Executive’s employment with
the Company is terminated due to Executive’s death or “Disability” (as defined
in Section 7), (iii) if Executive’s employment with the Company is terminated by
Executive for “Good Reason,” or (iv) if the Term shall expire because the
Company has given notice of nonrenewal pursuant to Section 1 hereof. The date of
grant of each such restricted stock grant will be the last day of the fiscal
year of the Company to which the bonus amount in excess of 100% of Base Salary
relates. Unless and until such shares of restricted stock are forfeited,
dividends payable to common shareholders of record of the Company on or after
the grant date of such restricted stock shall be paid to Executive whether or
not such shares are vested.

3



--------------------------------------------------------------------------------



 



  (c)   Restricted Stock. Executive shall receive, upon the Effective Date, a
one-time grant of 100,000 shares of restricted stock under the Company’s 2005
Stock Incentive Plan (the “2005 Plan”) vesting over five years as follows: 25%
on April 1, 2007; 25% on April 1, 2008; 25% on April 1, 2009; and 25% on
April 1, 2010, subject to accelerated vesting immediately upon any of the
following events: (i) if Executive’s employment with the Company is terminated
by the Company without Cause in connection with a “Change of Control” (as
defined below), or (ii) if Executive’s employment is terminated by Executive for
Good Reason in connection with a Change of Control; provided that, if another
Company executive receives a restricted stock grant under the 2005 Plan that
accelerates upon such executive’s death or disability, then Executive’s
restricted stock grant under this Section 3(c) shall also accelerate upon the
occurrence of the same such event(s) with respect to Executive.         For
purposes of this Agreement, a “Change of Control” of the Company shall be deemed
to have occurred if (1) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power (with respect to the election of directors) of the
Company’s then outstanding securities; (2) at any time after the execution of
this Agreement, individuals who as of the date of the execution of this
Agreement constitute the Board of Directors (and any new director whose election
to the Board or nomination for election to the Board by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the members
of the Board of Directors then still in office) cease for any reason to
constitute a majority of the Board; (3) the consummation of a merger or
consolidation of the Company with or into any other corporation, other than a
merger or consolidation which results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or a parent company of the surviving entity) more than 50% of
the combined voting power (with respect to the election of directors) of the
securities of the Company or of such surviving entity or parent company thereof
outstanding immediately after such merger or consolidation; or (4) the
consummation of a plan of complete liquidation of the Company or of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s business or assets. For purposes of this Agreement, termination of
Executive’s employment shall be considered “in connection with” a Change of
Control if such termination occurs (i) upon or within 12 months after a Change
of Control, (ii) after the Company enters into an agreement for a transaction,
the consummation of which would result in a Change of Control, and before
termination or expiration of such agreement, or (iii) after a third party
announces a tender or exchange offer or proxy contest that, if

4



--------------------------------------------------------------------------------



 



      completed, would result in a Change of Control and before expiration or
termination of such offer or contest.     (d)   Review of Base Salary and
Restricted Stock. The Compensation Committee will review and evaluate, in its
sole and absolute discretion, increases to the Executive’s Base Salary and
potential additional grants to Executive under the Company’s 2005 Stock
Incentive Plan, or other equity compensation plans which may be adopted in the
future, on an annual basis. Without limitation of the Compensation Committee’s
discretion, such review is expected to consider factors including Executive’s
contributions to the success and prosperity of the Company during the previous
year, the then current and projected financial condition of the Company, general
economic and market conditions, and the need to remain competitive with regard
to compensation for senior executives within the telecommunications industry.

     4. Business Expense Reimbursement. During the term of this Agreement,
Executive shall be entitled to prompt reimbursement by the Company for all
reasonable, ordinary and necessary travel, entertainment and other business
related expenses incurred by Executive (in accordance with the policies and
procedures established by the Company from time to time) in the performance of
his duties and responsibilities under this Agreement, including expenditures for
professional meetings, seminars, training, business travel and membership at the
Embassy Club or similar business luncheon club; provided, however, that
Executive shall properly account for such expenses in accordance with federal,
state and local tax requirements and the Company’s policies and procedures.
     5. Employee Benefits. The Company shall provide such pension, life
insurance, disability insurance, health insurance and other benefits, including
a deferred compensation plan, to Executive as the Company provides for the
Company’s senior executive officers generally, including the following:

  (a)   Vacation. Executive shall receive five weeks’ paid vacation each year,
plus all holidays in accordance with the Company’s policies in effect from time
to time. Executive shall not be entitled to carry unused vacation forward from
one Employment Year to the next. Executive shall not be entitled to compensation
in any form in lieu of use of vacation and/or holiday time off.     (b)  
Vehicle. Executive shall be entitled to the use of a leased or Company-owned
vehicle. Executive may select a new car not more frequently than every three
years. Any new car selected by Executive shall have a cost not materially
greater than the then current cost of a new car that is of comparable make and
model to Executive’s current car provided by the Company. Executive may use the
vehicle for personal as well as business purposes, and Executive’s spouse may
also use and operate the vehicle. Executive shall assume any tax liability
arising from non-business use.

5



--------------------------------------------------------------------------------



 



      Executive shall maintain the vehicle in accord with the manufacturer’s or
lessor’s maintenance schedule, and the Company shall pay all costs associated
with required maintenance, repair and use of the vehicle.     (c)   401(k) Plan.
Executive shall be entitled to participate in the Company’s 401(k) defined
contribution pension plan up to the amounts permitted by applicable laws.    
(d)   Deferred Compensation Plan. In accordance with the Company’s Deferred
Compensation Plan, for each calendar year during the Term, the Company will
credit Executive’s deferred compensation account with the difference between 3%
of Executive’s base salary and annual cash bonus compensation for that calendar
year, and the amount of the Company’s contributions (other than matching
contributions and elective deferrals) made to Executive’s account under the Iowa
Telecom Savings Plan for that calendar year. In addition, the Company shall also
credit Executive’s deferred compensation account with the matching contribution
that Executive would have received if Executive’s deferrals under the Company’s
Deferred Compensation Plan had instead been made to the Iowa Telecom Savings
Plan, without regard to the annual compensation limits then in effect under Code
section 401(a)(17) or any other Code section or rule. Furthermore, the Company
will also credit Executive’s deferred compensation account in a dollar amount
equal to five percent (5%) of the sum of Executive’s base salary and annual cash
bonus. Such deferrals shall all be credited to Executive’s deferred compensation
account during the year in accordance with the Company’s payroll cycles, and
shall vest immediately. The Company will use reasonable efforts to modify the
foregoing features of the Deferred Compensation Plan as may be necessary to
comply with Section 409A of the Internal Revenue Code and authorities
promulgated pursuant thereto, provided, however, that no such amendment shall
make the economic benefits of the plan less favorable to Executive except as
required by law.     (e)   Limit on Other Compensation. Notwithstanding the
foregoing, the amount of the Company’s matching or discretionary contributions
for Executive’s account under the Company’s defined contribution pension plans
and deferred compensation plans shall not exceed $100,000 per year.

     6. Termination.
               (a) Termination for Cause. The Company shall have the right to
terminate Executive’s employment for “Cause,” effective upon approval by the
Company’s Board of Directors pursuant to Section 20 and upon thirty (30) days
written notice to Executive. Such notice shall state in reasonable detail the
nature of the Cause, and, if such stated Cause is of the type described in
clauses (iii) or (vi) below, during such thirty day period Executive shall have
the opportunity to cure the stated Cause. Unless Executive cures such stated
Cause described in clauses (iii) or (vi) below, Executive’s employment shall
terminate at the end of such thirty-day

6



--------------------------------------------------------------------------------



 



period, but without prejudice to Executive’s right to contest the existence of
such Cause or to contest the fact that the Cause has not been cured. For the
purposes of this Agreement, “Cause” shall mean only:

  (i)   a conviction of Executive of, or a guilty or nolo contendere plea by
Executive with respect to, any crime punishable as a felony or involving moral
turpitude, or any bar against Executive from serving as a director, officer or
employee of any publicly-traded company;     (ii)   any act of dishonesty either
involving his employment or which is harmful to the Company or any subsidiary,
or to employees of the Company or any subsidiary;     (iii)   any failure of
Executive to materially comply with this Agreement or with the reasonable
policies, regulations and directives of the Company as in effect from time to
time;     (iv)   any act or omission on the part of Executive which is clearly
and materially harmful to the reputation or business of the Company, including,
but not limited to, conduct which is inconsistent with federal and state laws
respecting harassment of, or discrimination against, one or more of the
Company’s employees;     (v)   any material violation by Executive of the
provisions of any confidentiality and/or non-compete agreement between the
Company and Executive; or     (vi)   any willful failure to perform the duties
described in Section 2 hereof, unless occasioned by illness, injury or
“Disability” as defined in Section 7.

          (b) Termination for Convenience. The Company shall have the right to
terminate Executive’s employment for convenience and without Cause, effective
upon thirty (30) days written notice to Executive.
          (c) Resignation for Good Reason. Executive shall have the right to
terminate his employment with the Company for “Good Reason,” effective upon
thirty (30) days written notice to the Company. Such notice shall state in
reasonable detail the nature of the Good Reason and, during such thirty-day
period, the Company shall have the opportunity to cure the stated Good Reason.
Unless the Company cures such stated Good Reason, Executive’s employment shall
terminate at the end of such thirty-day period, but without prejudice to the
Company’s right to contest the existence of such Good Reason or to contest the
fact that the Good Reason has not been cured. Any such resignation shall be for
“Good Reason” only if due to one or more of the following circumstances:

7



--------------------------------------------------------------------------------



 



  (i)   failure by the Company to pay any amount that is due under this
Agreement or to take any action that is required under this Agreement;     (ii)
  any action that materially diminishes Executive’s position, authority, duties
or responsibilities as Chief Executive Officer of the Company (or of the
ultimate parent company in an unbroken chain of companies ending with the
Company, each company other than the ultimate parent owning stock possessing
fifty percent or more of the total combined power of all classes of stock in one
of the other companies in the chain);     (iii)   any requirement that Executive
regularly render his services at a location other than one that is within
forty-five (45) miles of Des Moines, Iowa, other than necessary business travel
occasioned by the performance of the duties described in Section 2; provided,
however, that Executive may refuse to render his services from such other
location and need not actually render his services from such other location in
order to invoke the protection of this clause (iii), it being sufficient that
the Company has required the Executive to perform his services from such other
location; or     (iv)   any reduction in Executive’s Base Salary or in the bonus
plan described in Section 3(b) of this Agreement, or any substantial reduction
in the aggregate value of the Company’s non-stock related benefit plans provided
to Executive.

Any of the foregoing reasons may be waived by Executive. If Executive does not
resign for Good Reason within three (3) months after the later of the date
Executive acquires actual knowledge of the occurrence of any of the foregoing
reasons or the effective date of the change giving rise to Good Reason (e.g. in
the case of clause (ii), the effective date of a diminishment in
responsibilities, or in the case of clause (iii), the date as of which Executive
is required to actually begin performing his services from another location),
such Good Reason, but only as to such specific event, shall be deemed waived.
          (d) Resignation for Convenience. Executive shall have the right to
terminate his employment for convenience and without Good Reason, effective upon
thirty (30) days written notice to the Company.
          (e) Death. This Agreement shall terminate immediately upon Executive’s
death.
          (f) Return of the Company Property. In the event of termination of
Executive’s employment with the Company, all corporate documents, records,
files, credit cards, computer disks and tapes, computer access cards, codes and
keys, file access codes and keys, building and office access cards, codes and
keys, materials, equipment and other property of the Company which is in

8



--------------------------------------------------------------------------------



 



Executive’s possession (and any copies thereof) shall be returned to the Company
at its principal business office on the date of termination of Executive’s
employment, or within five days thereafter if termination occurs without notice.
          (g) Effect of Termination of Employment. Upon any termination of
employment (regardless of the reason including by way of death or Disability),
Executive shall be entitled to prorated Base Salary earned and unpaid to the
effective date of such termination and reimbursement of expenses incurred to the
date of termination pursuant to Section 4 hereof. Any rights to which Executive
may be entitled under any compensation or benefit plans maintained by the
Company shall be governed by such plans. If such termination is by the Company
without “Cause” or by Executive for “Good Reason,” Executive shall also receive
(i) any earned, accrued, and unpaid bonus for a prior completed fiscal year, and
(ii) a bonus for the year of termination based on actual results for the year,
but prorated based on days of employment during the year. Except for any other
rights specifically provided in this Agreement, Executive shall have no further
rights to any compensation whatsoever under this Agreement from and after the
effective date of such termination of employment.
     7. Disability.
          (a) Subject to Subsection 7(f) below, if Executive is unable to
substantially perform the majority of the duties of the President/CEO for more
than one hundred eighty (180) consecutive calendar days at any one time, by
reason of physical or mental illness or injury, as determined by an examining
physician or mental health professional selected by the Executive and reasonably
acceptable to the Company, then Executive shall be deemed “Disabled” and subject
to a Disability for the purposes of this Agreement. In such event, Executive’s
employment shall be terminated. Notwithstanding anything herein to the contrary,
such 180 calendar day period shall begin to run from the date such disability is
determined to have occurred, regardless of whether Executive has any unused
vacation. Executive shall not be entitled to any payments for unused vacation in
conjunction with the application of this Section 7, except to the extent any
leave taken by Executive under this Section 7 qualifies as a leave under the
Family and Medical Leave Act, 29 U.S.C. Section 2601, et seq., in which event
Executive may choose to use unused vacation instead of disability under this
Section 7. If Executive exercises such right, any unused vacation taken shall
offset any period of disability leave that otherwise would have been paid under
this Section 7.
          (b) If prior to any termination of Executive’s employment under this
Section 7 Executive is able to resume performance of his duties under this
Agreement, and if within one hundred eighty (180) calendar days of the
resumption of such duties Executive is again unable to substantially perform the
majority of the duties of the President/CEO by reason of physical or mental
illness or injury for a period of more than thirty (30) consecutive calendar
days, then such subsequent disability period shall be deemed to be a
continuation of the immediately preceding disability period.
          (c) Any disability period commencing after Executive has returned to
his employment hereunder and has given reasonable and proper attention to his
duties for a continuous period of 180 calendar days shall be deemed a new period
of disability for purposes of this Section 7.

9



--------------------------------------------------------------------------------



 



          (d) Any disability compensation payable under this Section 7 shall be
reduced by:

  (i)   any amount which is paid to Executive under any private disability
benefit plan or arrangement to which the Company contributes or has contributed;
    (ii)   any benefits paid or payable to Executive on account of the
disability of Executive under any worker’s compensation law, occupational
disease law, or similar legislation of any state or of the federal government;
and     (iii)   50% of the amount of any related benefit which Executive would
be entitled to receive under the Federal Social Security Act as in effect at the
time the payment hereunder is made.

          (e) In the event of Executive’s partial disability (physical or
mental, or both), as determined by a reasonable standard to be set by the
Company, if Executive is able to perform a substantial portion of Executive’s
duties, Executive may, if Executive so desires, with the consent of the Company,
work part-time on a basis of compensation and other terms mutually acceptable to
the Company and Executive. In considering any request by Executive to work
part-time, the Company may require information from Executive’s treating
physician and/or mental health professional and/or a physician and/or mental
health professional chosen by the Company.
          (f) The Company shall comply with all applicable state and federal
laws relating to the disability of an employee, including laws regarding
reasonable accommodation requirements and laws governing the granting of medical
leaves of absence.
     8. Severance. In the event of Executive’s Severance during the Term, in
consideration of Executive’s obligations under Section 11 (Non-Compete),
Executive shall continue to receive his Base Salary plus “target” bonus pursuant
to Section 3(b) for a period of twenty-four (24) months and be provided COBRA
coverage for two years after the date of such Severance. Notwithstanding the
foregoing, payments hereunder for the first six (6) months following such
Severance shall be deferred until the completion of such six month period and
then shall be paid in an immediate lump sum, if and to the extent required to
avoid a failure under Section 409A(a)(1)(a)(i) of the Internal Revenue Code and
authorities promulgated pursuant thereto. For purposes of this Agreement,
“Severance” shall mean Executive’s resignation for “Good Reason” or discharge
from employment by the Company for any reason other than “Cause”, death or
“Disability”. “Severance” shall not include Executive’s resignation without
“Good Reason” or expiration of the Term. All payments made to Executive under
this Section 8 shall be reduced by amounts (i) required to be withheld in
accordance with federal, state and local laws and regulations in effect at the
time of payment, or (ii) owed to the Company by Executive for any amounts
advanced, loaned or misappropriated.

10



--------------------------------------------------------------------------------



 



     9. Inventions, Plans and Ideas.
          (a) “Inventions, plans and ideas” as used in this Section 9 means any
discoveries, ideas, plans and improvements (whether or not they are in writing
or reduced to writing or embodied solely in practices of the Company) or works
of authorship (whether or not they are or can be patented or copyrighted) that
Executive makes, authors or conceives (either alone or with others) and that:

  (i)   concern the Company’s business or the Company’s research or development
or planning that can be demonstrated to relate to the Company’s then-current
business or any planned business which the Company is actively exploring; or    
(ii)   result from and relate to any work Executive performs for the Company; or
    (iii)   use the Company’s trade secret information.

          (b) Executive agrees that all “inventions, plans and ideas” he makes
during the term of this Agreement will be the Company’s sole and exclusive
property. Executive will, with respect to any such “invention, plan or idea”:

  (i)   keep current, accurate and complete records which will belong to the
Company and be kept and stored on the Company’s premises while Executive is
employed by the Company.     (ii)   promptly and fully disclose the existence
and describe the nature of the invention, plan or idea to the Company in writing
(upon request).     (iii)   assign, and Executive hereby does assign, to the
Company all of his rights to any such “invention, plan or idea” and any
applications which he may make for patents, copyrights, trademarks or service
marks in any country.     (iv)   acknowledge and deliver promptly to the Company
any written instruments, and perform any other acts necessary in the Company’s
reasonable opinion, to preserve property rights in any invention, plan or idea
against forfeiture, abandonment or loss, and to obtain and maintain letters
patent and/or copyrights and/or marks on any invention, plan or idea and to vest
the entire right and title to such “invention, plan or idea” in the Company.

          (c) Executive does not have, and will not assert, any claims to or
rights under any “inventions, plans or ideas” as having been made, conceived,
offered or acquired by Executive prior to his employment by the Company.
Further, and without limiting the foregoing, Executive

11



--------------------------------------------------------------------------------



 



has contributed and assigned, and hereby does contribute and assign, to the
Company all “inventions, plans and ideas” within the meaning of this Section 9.
     10. Confidentiality and Non-Disclosure. Executive agrees to keep
confidential, except as may be required by his job responsibilities or as the
Company may otherwise consent in writing, and not to make any use of, except for
the benefit of the Company, at any time either during or subsequent to
Executive’ employment, any trade secrets or other confidential information of
the Company that Executive may produce, obtain or otherwise acquire during the
course of his employment. Upon termination of Executive’s employment with the
Company, Executive shall return to the Company all records of such trade secrets
or confidential information, including copies thereof in Executive’ possession,
whether prepared by Executive or others. The provisions of this Section 10 shall
not apply to any of the following: (a) information that, at the time it was
disclosed by the Company, was in the general public knowledge; (b) information
that, after being disclosed by the Company, becomes in the general public
knowledge other than through Executive’s unauthorized disclosures;
(c) information in Executive’s possession at the time the information was
disclosed by the Company; (d) information received in good faith by Executive
independently from a third party; and (e) information independently developed by
Executive other than in the course of Executive’s employment.
     11. Non-Compete.
          (a) Executive agrees that during his employment with the Company and
for a period of twenty-four months after the termination of Executive’s
employment for any reason, Executive will not, directly or indirectly:

  (i)   engage in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, stockholder, employee, member of any association or
otherwise) in the business of providing local exchange telecommunications
services, long distance or Internet access in the State of Iowa or any local
telephone exchange area in which the Company provides local exchange services;  
  (ii)   in any way interfere or attempt to interfere with the Company’s
relationships with any of the Company’s then-current customers with the Company
has had material contact within the last year, suppliers, vendors or investors;
or     (iii)   employ or attempt to employ any of the Company’s employees, or
the employees of any enterprise managed or owned by the Company, on behalf of
any other entity competing with the Company;

Notwithstanding the foregoing, (A) if Executive’s employment is terminated upon
expiration of the Term, then the restriction in clause (i) above shall apply for
a period of six months after termination of Executive’s employment and the
restrictions in clause (ii) and (iii) above shall apply for a period of
twenty-four months after termination of Executive’s employment, and (B) if
Executive’s

12



--------------------------------------------------------------------------------



 



employment continues on an “at-will” basis following expiration of the Term, the
restrictions in clause (i), (ii) and (iii) above shall apply for a period of six
months after termination of Executive’s employment.
          (b) If it is determined by a final non-appealable judgment of a court
of law or equity that Executive has breached this Section 11, the Company shall
be relieved of further severance payments to Executive pursuant to Section 8,
and Executive shall repay to the Company all severance payments previously
received pursuant to Section 8.
          (c) Executive will, prior to accepting employment with any new
employer, inform that employer of this Agreement and provide that employer with
a copy of this Section 11 if Section 11 remains in effect pursuant to the terms
of this Agreement as of the first day of Executive’s employment with the new
employer.
     12. Enforcement of Confidentiality and Non-Compete Covenants. The parties
acknowledge that the Company will suffer irreparable harm if the Executive
breaches Sections 9, 10 or 11 of this Agreement, either during or after its
term. Accordingly, the Company shall be entitled to any right or remedy it may
have, under this Agreement or otherwise, at law or equity, including but not
limited to an injunction, enjoining or restraining Executive from any violation
of Sections 9, 10 or 11 of this Agreement, without any requirement that the
Company post a bond or other security. However, such right of equitable relief
shall not be construed to be in lieu of any other rights, including, but not
limited to, the right to seek a remedy at law for damages plus costs and
reasonable attorney fees.
     13. Survival of Obligations. Executive’s obligations under Sections 6(f),
9, 10 and 11 shall not be terminated upon termination or expiration of this
Agreement or of Executive’s employment for any reason. The Company’s obligations
under Sections 6(g), 8, 14 and 21 shall not be terminated upon termination or
expiration of this Agreement or of Executive’s employment for any reason.
     14. Director and Officer Insurance and Indemnification. The Company shall
procure and maintain in force during the Term of this Agreement Director and
Officer liability insurance in such amount or amounts as the Company may
determine, which insurance shall include coverage of the office of the
President/CEO. The Company shall indemnify Executive to the maximum extent
authorized by the provisions of the Iowa Business Corporation Act. In the event
that the Company and Executive enter into a separate agreement relating to
indemnification, during the period of time that such agreement remains in effect
the provisions of this Section shall be superseded thereby to the extent such
agreement gives Executive greater rights; provided, however there shall be no
obligation of the Company to enter into such separate indemnification agreement.
     15. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and (i) hand delivered, (ii) sent by registered or
certified mail, return receipt requested, or (iii) sent by overnight courier
requiring signature for delivery to the Company or Executive, as appropriate, at
the following addresses:

13



--------------------------------------------------------------------------------



 



         
 
  If to the Company:   General Counsel
 
      Iowa Telecommunications Services, Inc.
 
      115 S. Second Avenue West
 
      Newton, IA 50208
 
       
 
  If to Executive:   Alan L. Wells
 
      8000 Tiburon Place
 
      Johnston, Iowa 50131

The parties shall notify each other in writing of any changes in the
notification addresses at the time such changes occur.
     16. Assignment. This Agreement shall inure to the benefit of any be binding
upon the Company, and the Company’s legal successors. Executive shall not have
any right to assign or delegate his obligations under this Agreement.
     17. Modification. This Agreement shall not be changed, modified or amended
in any respect except by a written instrument signed by both parties. All prior
employment discussions, negotiations and employment agreements between the
Company and Executive, whether written or oral, are hereby terminated and
superseded in their entirety by this Agreement.
     18. Choice of Law. This Agreement shall be governed by the applicable laws
of the State of Iowa.
     19. Savings Clause. Any provision of this Agreement which is held by any
court having jurisdiction of the Parties and this subject matter to be unlawful
shall be modified and made lawful by such court to the extent permitted by law,
and in accordance with the decisions of Iowa courts.
     20. Action by Board of Directors. Any action required by the Company’s
Board of Directors under this Agreement may be taken by the affirmative vote of
a majority of the members of the Board, or of a duly authorized committee having
authority over the matter in question, present at a meeting thereof, not
counting Executive; provided that termination for “Cause” pursuant to Section
6(a) shall require the approval of two-thirds of the members of the Board of
Directors present at a meeting thereof, not counting Executive.
     21. Legal Fees. The Company shall reimburse Executive’s reasonable legal
fees and expenses incurred in negotiating and documenting this Agreement. In the
event of any dispute between Executive and the Company following a Change of
Control of the Company, the Company shall reimburse Executive for attorney’s
fees and expenses reasonably incurred by Executive in such dispute in connection
with those issues upon which Executive is determined to have prevailed upon the
merits.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Employment Agreement has been executed by the
parties effective as of the day and year first above written.

              IOWA TELECOMMUNICATIONS SERVICES, INC.
 
       
 
  By:    
 
       
 
  Its:    
 
       
 
       
 
                  ALAN L. WELLS

15